McCLELLAN, J.
The act of carrying a concealed weapon is, ex vi termini, continuous in its nature. — Smith v. State, 79 Ala. 257. An act of tbis character may be shown by testimony of the fact of possession of the weapon, concealed from ordinary observation, at any time during the continuance of it; and the introduction of evidence of such possession and concealment at different times, covered by tbe one continuous act, does not present a case on which tbe State should be put to an election of the particular moment of the offense for which it will proceed. — Owens v. State, 74 Ala. 401.
The rulings of the County Court were in accordance with these principles, and its judgment is affirmed.